COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and O’Brien
UNPUBLISHED


              Argued by videoconference


              DARRELL THOMAS ELLIS
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0710-20-1                                   JUDGE ROBERT J. HUMPHREYS
                                                                                   JUNE 22, 2021
              TALISHA DANET SUTTON-ELLIS


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                               Bonnie L. Jones, Judge

                               Teri A. Curry (Lasris, Walsh & Curry, P.C., on briefs), for appellant.

                               Ashli B. Pack (Hofheimer Family Law Firm, on brief), for appellee.


                     On August 18, 2016, appellant Darrell Thomas Ellis (“father”) filed a complaint for

              divorce from appellee Talisha Danet Sutton-Ellis (“mother”). On February 6, 2020, following a

              hearing, the Circuit Court for the City of Hampton (“the circuit court”) entered a final decree of

              divorce between the parties. The final decree bifurcated some matters, reserving the issues of

              child custody, visitation, child support, child and spousal support overpayments, reimbursement

              of medical expenses, and attorney’s fees for later resolution. On April 9, 2020, the circuit court

              issued a letter opinion stating its findings regarding, inter alia, spousal support, child support,

              medical expense reimbursement, and attorney’s fees between the parties. On May 11, 2020, the

              circuit court entered an order of equitable distribution reflecting the letter opinion. On appeal,

              father argues that the circuit court erred in its calculations regarding his child support obligation

              and his income. He also argues that the circuit court erred by not crediting him for medical and



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dental premiums he claims to have paid on behalf of the parties’ children. Father also asserts he

was deprived of due process and that the circuit court abused its discretion by failing to hold a

phone conference that father requested. Finally, father argues that the circuit court erred by

awarding mother a total of $20,000 in attorney’s fees.

       Mother cross-appealed on brief, arguing that the circuit court erred by limiting her

attorney’s fees award to $20,000 because the parties’ separation agreement entitled her to full

reimbursement.

                                       I. BACKGROUND

       Father and mother were married on October 3, 1998, and three children were born of the

marriage. The parties separated in 2014.

       On May 22, 2014, father and mother signed a “Stipulation and Agreement” (“the

agreement”). The agreement stipulated, inter alia, the amount of child support, spousal support,

and division of attorney’s fees. The agreement also stated that it was to be incorporated into the

final decree of divorce.

       On September 14, 2015, father emailed mother and stated that he was lowering the

amount of child support he paid her each month, despite their agreement to the contrary.

Following father’s decreased amount of child support, mother filed a petition for child and

spousal support in juvenile and domestic relations district court (“J&DR court”). On May 4,

2016, the J&DR court entered an order establishing father’s spousal and child support

obligations.

       On August 18, 2016, father filed a complaint for divorce that did not reference the

agreement. Mother filed a counterclaim asserting that father’s complaint ignored the agreement

without good cause.




                                                -2-
       On July 24, 2018, the circuit court issued a letter opinion finding that the agreement

between the parties was valid and that the J&DR court order regarding child support was

enforceable, but mother had breached the parties’ agreement by filing for spousal support in

J&DR court. The letter opinion also stated, “[Father] has caused more delays than [mother] by

completely resisting the incorporation of the [a]greement in the final decree.”

       However, despite the 2018 letter opinion, the parties were still not able to reach an

agreement on the contents of a decree of divorce and no final order reflecting the letter opinion

was entered. Another hearing was eventually scheduled for February 6, 2020, at which the

circuit court entered a final decree of divorce but reserved “all matters pertaining to child

custody, visitation, child support, child and spousal support overpayments, medical

reimbursement, and attorney’s fees.”1 At that hearing, father asked the circuit court to rule on

how child support should be calculated, asserting that he had overpaid, and asked the circuit

court to calculate what the payments should have been.

       The circuit court refused to do so because father was unprepared for the hearing and

failed to submit evidence ahead of the hearing, as required by local court rules, to support his

arguments. Specifically, the parties disputed the appropriate amount of retroactive child support,

and father provided no evidence in support of his position. Ultimately, due to father’s lack of

readiness to proceed, the circuit court said that it did not have enough information to rule on the

remaining issues at the hearing. Father’s counsel then asked if each party could submit their




       1
         Under Code § 20-107.3(A), circuit courts have authority to bifurcate a final decree of
divorce from outstanding issues, reserving the outstanding matters for future adjudication.
“[B]ifurcating a divorce proceeding in this manner is not a matter of right nor should it be a
common practice, but rather an exercise of a trial court’s discretion in an irregular situation. It is
proper to do so only upon motion of a party and when ‘clearly necessary’ to achieve equity.”
Friedman v. Smith, 68 Va. App. 529, 540 (2018). We express no opinion regarding the propriety
of bifurcation under Code § 20-107.3(A) in this case.
                                               -3-
arguments on the reserved issues via written briefs and include “supporting documentation,” to

which the circuit court agreed.

       Both parties submitted their briefs in February 2020. After receipt of both briefs, the

circuit court issued another letter opinion, finding that, “[f]ather stands before the [c]ourt with

unclean hands. Throughout these proceedings, he has continually tried to avoid his obligations

pursuant to the [p]roperty [s]ettlement [a]greement . . . signed by the parties.” Additionally, the

circuit court found mother’s calculations to be persuasive regarding child support and adopted

the amounts outlined in her brief.

       Finally, the circuit court denied father’s request for attorney’s fees and instead awarded

mother an additional $10,000 in attorney’s fees and costs, stating:

               This [c]ourt could not rule on the issues noticed because [father]
               disregarded the [c]ourt’s request that all relevant documents had to
               be submitted seven (7) days before the hearing. Since that was not
               done, the case was delayed again and briefs had to be submitted.
               [Mother] is awarded an additional $10,000 in attorney’s fees for
               this unnecessary delay and preparation for issues not properly
               noticed.

       The letter opinion concluded by stating:

               If there is further dispute, we will have a phone conference to be
               scheduled after I receive the [f]inal [d]ecree. The attorneys are
               ordered to fax those issues to me and copy each other in writing
               two days prior to the prescheduled phone conference.

       On April 30, 2020, father sent a letter to the circuit court in which he asserted there were

issues in dispute and requested a telephone conference. The telephone conference never

occurred, and nothing in the record explains why it did not take place. Notwithstanding father’s

objections, mother drafted an equitable distribution order and asked the circuit court to sign it.

       On May 11, 2020, the circuit court entered the equitable distribution order submitted by

mother, accompanied by a letter to the parties that said: “[Father’s] objections are noted but the

evidence submitted does not support those objections.”

                                                 -4-
          On May 28, 2020, father filed a motion for entry of order to stay and a motion to

reconsider, which the circuit court denied.

          This appeal followed.

                                            II. ANALYSIS

                                          Standard of Review

          This Court’s standard of review regarding equitable distribution orders is

well-established. “Code § 20-107.3 contains no presumption favoring equal division . . . in

reviewing an equitable distribution award, we rely heavily on the trial judge’s discretion in

weighing the particular circumstances of each case. Only under exceptional circumstances will

we interfere with the exercise of the trial judge’s discretion.” Aster v. Gross, 7 Va. App. 1, 8

(1988).

          Likewise, “[t]he determination of child support is a matter of discretion for the circuit

court, and therefore we will not disturb its judgment on appeal unless plainly wrong or

unsupported by the evidence.” Niblett v. Niblett, 65 Va. App. 616, 624 (2015) (quoting Oley v.

Branch, 63 Va. App. 681, 699 (2014)). “Child support decisions, like ‘spousal support

determinations[,] typically involve fact-specific decisions best left in the ‘sound discretion’ of

the trial court.” Id. (alteration in original) (quoting Brandau v. Brandau, 52 Va. App. 632, 641

(2008)).

                                         Regarding the Record

          We begin our review by noting that the record in this case is atypical. At the February

2020 hearing on the reserved issues, the circuit court generously decided to give the father even

more time to produce evidence in support of his arguments, choosing not to make any decision at

that time due to father’s lack of preparation. However, the circuit court’s decision to allow

counsel to submit written briefs with supporting documentation, instead of holding a subsequent

                                                  -5-
hearing on the merits so that the documents could be entered into evidence, was a departure from

proper judicial procedure that somewhat muddies the record in this case. As it was, the

“evidence” submitted by each party, though contested, was unable to be tested by the other party

through cross-examination, and the documents submitted were never properly admitted as

exhibits.

       Despite the unusual procedures employed here, under our decision in Mueller v.

Commonwealth, 15 Va. App. 649, 652 (1993) (alteration in original) (quoting Martin v.

Winston, 181 Va. 94, 105 (1943)), “[c]ase law makes clear that ‘formal introduction [of

documentary evidence] is waived where the court and parties treat an instrument as in

evidence . . . or where it is read without objection.’” Under that standard, because neither party

has objected and both the parties and the court treated the documents as evidence and included

them in the record transmitted to this Court on appeal, any issues regarding the unusual

procedure employed here are waived.

                   Erroneous Calculations of Child Support and Father’s Income

       Father argues that the trial court erred in its calculation of child support by incorrectly

calculating his income and by failing to credit him for medical and dental insurance premiums that

he claims to have paid on behalf of the children.

       A circuit court’s decision regarding a child support obligation is a combination of

mandatory statutory steps and broad discretion. See Niblett, 65 Va. App. at 624. The presumptive

calculations set out in Code § 20-108.2 provide the starting point, or guidelines, for determining a

child support award, and there is a rebuttable presumption that the amount determined by the circuit

court in accordance with the statutory guidelines is correct. See id. at 625 (quoting Brooks v.

Rogers, 18 Va. App. 585, 591 (1994)).




                                                 -6-
        When the final decree of divorce was entered, both father and mother agreed that child

support guideline worksheets needed to be used to retroactively calculate what the appropriate

amount of child support was during the years that the divorce was pending. Both parties submitted

proposed child support guideline worksheets. Father’s worksheets contained a credit for medical

and dental insurance premiums that he purportedly paid on behalf of the children. Mother’s

worksheets did not account for any premiums paid by father. Father submitted documents listing

medical and dental insurance rates to the circuit court but provided no documentation showing that

he had actually paid the amounts listed. Father also presented dozens of paycheck stubs that merely

indicated, without explanation, that he paid for health and dental insurance through his employer; it

was unclear from the face of the paycheck stubs who was covered by the insurance plan other than

himself.

        Father asserts that the circuit court abused its discretion by denying him reimbursement. An

abuse of discretion can occur if the circuit court uses an improper legal standard, fails to consider

the requisite statutory factors, or makes factual findings that are plainly wrong or without evidence

to support them. See Congdon v. Congdon, 40 Va. App. 255, 262 (2003) (citations omitted). Here,

however, the circuit court followed Code § 20-108.2 when calculating the appropriate amounts of

child support and did not deviate from the guidelines and, as explained, its factual findings

regarding the medical insurance reimbursements were not plainly wrong or without supporting

evidence. When the circuit court sits as fact finder, if “the record contains credible evidence in

support of the findings made by that court, we may not retry the facts or substitute our view of the

facts for those of the trial court.” See Calvin v. Calvin, 31 Va. App. 181, 183 (1999) (quoting

Ferguson v. Stafford Cnty. Dep’t of Social Servs., 14 Va. App. 333, 336 (1992)). Nothing in the

record indicates that the circuit court erred in how it weighed the evidence presented by both parties

on the issue of medical insurance payments. Ultimately, father asked the circuit court to credit his

                                                  -7-
position as having paid for the children’s medical insurance without any actual evidence that he did

so; as such, the circuit court did not abuse its discretion when it refused to credit father for the

alleged payments.

        Neither did the circuit court err in its calculations of father’s income. Code § 20-108.2(B)

“sets forth a schedule, based on the number of children and the combined gross monthly income of

the parties, that determines the ‘basic child support obligation.’ Subsection C defines what is

considered as part of gross monthly income for the purposes of subsection B.” Ridenour v.

Ridenour, 72 Va. App. 446, 454 (2020). Father received income from a rental property, which,

under the statute, had to be added to his gross income for the purposes of child support. See Code

§ 20-108.2(C).

        Father claims that his monthly mortgage payment should have been deducted from his rental

income because it was a reasonable business expense. He quotes Code § 20-108.2(C) in support,

which says, “[g]ross income shall be subject to a deduction of reasonable business expenses for

persons with income from self-employment, a partnership, or a closely held business.” Under the

plain language of the statute father relies upon, mortgage payments are not appropriate reasonable

business expenses relevant for deduction. Father was not self-employed, nor in a partnership, nor

was he in a closely held business. Simply put, the circuit court did not err by failing to deduct his

mortgage payments from his rental income because the statute does not allow it to do so.

        Finally, father’s assignment of error states that the circuit court erred by using the wrong

income figures for mother. However, father’s brief does not contain any legal or factual assertions

to support his argument. He simply made the allegation in his assignment of error and does not

address it further. Father’s failure to supply legal and evidentiary support for this assignment of

error waives any consideration of it on our part. See Rule 5A:20(e) (requiring appellant’s opening




                                                   -8-
brief to contain applicable principles of law and authorities in support of each of his assignments of

error).

          For these reasons, the circuit court did not err regarding the calculation of father’s child

support obligation.

                                    Medical Expense Reimbursements

          Father additionally argues that the equitable distribution order requires him to reimburse

mother for the children’s medical and dental bills without first having granted him due process. The

Virginia Supreme Court has previously explained notice and due process requirements as follows:

                  An elementary and fundamental requirement of due process in any
                  proceeding which is to be accorded finality is notice reasonably
                  calculated, under all the circumstances, to apprise interested parties
                  of the pendency of the action and afford them an opportunity to
                  present their objections. The notice must be of such nature as
                  reasonably to convey the required information, and it must afford a
                  reasonable time for those interested to make their appearance.

Lee v. City of Norfolk, 281 Va. 423, 435-36 (2011) (quoting Mullane v. Central Hanover Bank

& Trust Co., 339 U.S. 306, 314 (1950)).

          By asserting that he did not receive due process, father is effectively claiming that he was

either never given notice that reasonably apprised him of the pending action and that he was

deprived of a chance to present his objections before the circuit court’s equitable distribution

order was entered, was never provided an opportunity to be heard regarding his legal position, or

both.

          Father alleges that mother’s February 2020 brief brought up medical expense

reimbursements for the first time, catching him off-guard, and that he was never allowed an

opportunity to present his arguments against the reimbursements. However, the record shows

that father was reasonably on notice of all the issues and hearings in this matter and, in fact, had

multiple opportunities to present his arguments.


                                                    -9-
       At the time of the February 2020 hearing, the agreement and the J&DR court order were

in obvious conflict regarding how the parties were to divide medical and dental costs. The

agreement stated, “[h]usband shall be responsible for the payment of any reasonable and

necessary un-reimbursed medical or dental expenses,” making father responsible for 100% of

medical and dental costs. In contrast, the J&DR court order stated that father was responsible for

only 70% of medical and dental costs.

       Additionally, the final decree of divorce explicitly stated that, “the said [a]greement . . . is

incorporated, but not merged, herein and the parties are ordered to comply with the terms thereof

as if fully set out herein except for the matters of custody, visitation, and child support and

medical reimbursement.” The final decree unequivocally put the parties on notice that medical

reimbursement would be determined by the circuit court in a separate order.

       As noted earlier, at the conclusion of the hearing, the circuit court requested that the

parties submit their arguments via brief. Father’s ensuing brief did not address medical

payments. Mother’s brief explicitly did so. Afterward, the circuit court issued the equitable

distribution order wherein it stated that father was responsible for a certain amount of medical

expenses incurred by the children. While this ruling may have been unfavorable to father, he

was in no way deprived of reasonable notice, nor was he deprived of an opportunity to present

his objections. The final decree of divorce explicitly reserved the issue of medical

reimbursements. Father had not one, but two, chances to address medical reimbursement

payments to the circuit court, first, at the hearing, and second, on-brief. “Appellate courts are not

unlit rooms where attorneys may wander blindly about, hoping to stumble upon a reversible

error.” Fadness v. Fadness, 52 Va. App. 833, 851 (2008). If father believed that it would be

inequitable for him to be required to reimburse mother, he should have made that argument at




                                                - 10 -
either, or both, of the opportunities given to him by the circuit court. We conclude that father

was not deprived of due process regarding medical expense reimbursements.

                            Abuse of Discretion Regarding Conference Call

        Father alleges next that the circuit court abused its discretion because it “denied” his request

for a telephone conference following the April 9, 2020 letter opinion, which stated that the circuit

court would have a phone conference “[i]f there is further dispute.” The record shows that on April

30, 2020, father responded to the letter opinion, noting his objections and asking for a telephone

conference. However, no evidence in the record indicates why the conference did not subsequently

take place. Father argues, with no discernable legal support, that the mere fact that he requested a

telephone conference and it did not occur created reversible error. He cites no case law or statutes

in his brief to support his position.

        “Rule 5A:20(e) requires that an appellant’s opening brief contain ‘[t]he principles of law,

the argument, and the authorities relating to each question presented [now assignment of error].’

Unsupported assertions of error ‘do not merit appellate consideration.’” Jones v. Commonwealth,

51 Va. App. 730, 734 (2008) (quoting Buchanan v. Buchanan, 14 Va. App. 53, 56 (1992)).

        “A court of review is entitled to have the issues clearly defined and to be cited pertinent

authority. The appellate court is not a depository in which the appellant may dump the burden of

argument and research.” Fadness, 52 Va. App. at 850 (quoting Jones, 51 Va. App. at 734). When a

party fails to strictly adhere to the requirements of Rule 5A:20(e), this Court may treat the

assignment of error as waived. See id.

        Because father failed to present any legal authority or evidence to support his contention,

and because those failures are significant, this Court finds that he has waived his right to have this

issue reviewed on appeal.




                                                 - 11 -
                                  Attorney’s Fees in the Circuit Court

        Both parties argue that the circuit court erred by awarding mother $20,000 in attorney’s fees.

Father argues that the fees were above what mother requested and “not related to the services billing

[sic] they were awarded for.” Mother argues that she was entitled to be awarded the full amount of

her attorney’s fees and costs under the default or enforcement provision of the parties’ separation

agreement.

        “Whether to award attorney’s fees in a divorce matter is left to the sound discretion of the

trial court.” Rinaldi v. Rinaldi, 53 Va. App. 61, 78 (2008). “Given the unique equities of each case,

our appellate review steers clear of inflexible rules and focuses instead on ‘reasonableness under all

the circumstances.’” Id. (quoting Kane v. Szymczak, 41 Va. App. 365, 375 (2003)). Factors to be

considered by a circuit court regarding a reasonable distribution of attorney’s fees are a party’s

ability to pay a fee, the party’s degree of fault in bringing about the dissolution of the marriage, and

whether the party unnecessarily increased litigation costs through unjustified conduct calculated to

delay resolution of the proceedings. See id. (citations omitted).

        Here, the record supports a conclusion that the circuit court did not abuse its discretion in

ordering father to pay mother $20,000 in attorney’s fees and costs. The circuit court found that

father had repeatedly committed unjustified conduct that delayed resolution of the proceedings. He

denied the legitimacy of a valid and enforceable separation agreement, resulting in unnecessary and

expensive litigation. He also failed to timely submit evidence for the February 2020 hearing, as

required by the circuit court, and his actions ultimately necessitated further litigation. As a result,

mother incurred more attorney’s fees and costs.

        Mother cross-appeals on brief, arguing that the circuit court erred by limiting the attorney’s

fee award to $20,000 and not awarding her the full amount of her attorney’s fees.2 Assuming


        2
            Mother did not argue or raise her cross-appeal at oral argument.
                                                 - 12 -
without deciding that her assignment of error was properly preserved, mother’s cross-appeal fails on

the merits because the agreement clearly does not state that mother is entitled to the total amount of

her attorney’s fees and costs. It says only, in relevant part, “[t]he attorney fee provisions set forth in

this [a]greement shall not preclude either [h]usband or [w]ife from seeking an award of attorney

fees in future litigation . . . .” The language of the agreement merely allows her to seek attorney’s

fees under certain conditions; it does not guarantee a specific amount.

        Mother also argues that she was owed attorney’s fees under the “default” clause of the

agreement, which states:

                If either party fails to perform any of his or her obligations or
                duties hereunder, the aggrieved party shall have the right to sue for
                damages for breach thereof, or to seek such other legal and/or
                equitable remedies . . . including reasonable attorney’s fees. The
                defaulting party shall be liable for all expenses incurred by the
                non-defaulting party in connection with the enforcement of this
                [a]greement, including but not limited to, all legal fees . . . should
                he or she prevail in court.

        In its July 24, 2018 letter opinion, the circuit court provided support for its decision not to

award mother the totality of her attorney’s fees despite the language of the agreement, explaining

that mother breached the parties’ separation agreement by petitioning the J&DR court for a spousal

support order. The letter opinion specifically stated: “These circumstances require the [c]ourt to

equitably award attorney’s fees. Neither party is entitled to all of their fee.” The circuit court also

wrote that both parties caused “delay and unnecessary litigation by promoting issues adverse to the

[a]greement.”

        As noted above, circuit courts have wide discretion to determine what is a reasonable

allocation of attorney’s fees based on the circumstances of each case. See Rinaldi, 53 Va. App. at

78. Under our deferential appellate standard of review, and in light of the unique circumstances of

this case, we cannot say that the circuit court’s decision to award mother only $20,000 in attorney’s



                                                  - 13 -
fees was “plainly wrong or without evidence to support it.” See id. at 70. The circuit court’s

finding regarding mother’s attorney’s fees is affirmed.

                                     Attorney’s Fees on Appeal

       Both parties have requested that this Court award them their attorneys’ fees and costs for

this appeal. Pursuant to our authority to determine whether an award for attorney’s fees on

appeal is warranted, we hold that neither party is entitled to costs or attorney’s fees and both

requests are denied. See Robinson v. Robinson, 50 Va. App. 189, 198 (2007).

                                        III. CONCLUSION

       In conclusion, we affirm the circuit court on each assignment of error for the reasons

stated above.

                                                                                           Affirmed.




                                                - 14 -